ROSE, Justice,
dissenting.
By constitutional and statutory provisions, Wyoming denies the election franchise to any person convicted of an infamous crime or felony unless his civil rights have been restored. Article 6, § 6 of the state Constitution provides:
“All idiots, insane persons, and persons convicted of infamous crimes, unless restored to civil rights, are excluded from the elective franchise.”
Section 6-10-106, W.S.1977, reads:
“(a) A person convicted of a felony is incompetent to be an elector or juror or to hold any office of honor, trust or profit within this state, unless:
“(i) His conviction is reversed or annulled;
“(ii) He receives a pardon; or
“(iii) His rights are restored pursuant to W.S. 7-13-107.”
Section 22-l-102(k), W.S.1977, provides in part:
“* * * n0 person ⅛ a qualified elector who is a mentally incompetent person, or who has been convicted of a felony and his civil rights have not been restored.”
The controlling question in this appeal is whether this court, in construing Wyoming’s voter qualification laws, is bound by Kansas’ classification of an offense as a felony, when the same conduct amounts to a misdemeanor under Wyoming law. The majority answer this question in the affirmative. In my opinion, however, the legislature of this state is the appropriate body to define those acts which constitute a crime so serious as to result in the denial of the perpetrator’s fundamental rights to vote and to seek elective office. The policies of a foreign state may diverge from the interests and concerns of this state and, therefore, should not determine Wyoming’s acceptable code of conduct for qualified electors.
In interpreting the election laws quoted above, we are bound by the principle that the right to vote and the right to seek election to public office are fundamental rights entitled to the strict protection of the courts. Brimmer v. Thomson, Wyo., 521 P.2d 574 (1974); Rasmussen v. Baker, 7 Wyo. 117, 50 P. 819, 38 L.R.A. 773 (1897). We said in the early case of Rasmussen v. Baker, supra, 50 P. at 822:
“* * * [A]ny provision which excludes any class of citizens from the exercise of the elective franchise ought to receive a strict construction, without, however, doing violence to or distorting the language, to the end that none shall be held excluded who are not clearly designated. ” (Emphasis added.)
Courts in other jurisdictions have held that voter qualification laws substantially similar to ours do not disenfranchise a person convicted of an offense in another jurisdiction, unless that offense would be a felony in the voting jurisdiction. Gutterman v. State, Fla.App., 141 So.2d 21 (1962); State ex rel. Arpagaus v. Todd, 225 Minn. 91, 29 N.W.2d 810, 175 A.L.R. 776 (1947); Melton v. Oleson, 165 Mont. 424, 530 P.2d 466 (1974); Yocham v. Horn, 201 Okl. 647, 207 P.2d 919 (1948). The Montana Supreme Court in Melton v. Oleson, supra,1 overruled its prior decision denying public office to a convicted felon whose crime constituted a misdemeanor under Montana law. The Melton court set out its earlier holding and discussed the flaws in that position:
“ * * * This Court held [in State ex rel. Anderson v. Fousek, 91 Mont. 448, 455, 8 P.2d 791 (1932) ]:
“ '* * * The character of an offense, i.e., whether a felony or a misdemean- or, must be determined by the laws of the jurisdiction where the crime was committed.’
* * * * sjs ⅜
*753“Several weaknesses are apparent in this holding and the statutory construction supporting it. It is the responsibility of the Montana legislature to establish qualifications for holding public office (as in Fousek) and voting qualifications (as in the instant case). On what basis are we to imply that they delegated this responsibility to another legislative body, be it Congress or the legislature of another state, absent explicit statutory language to that effect? Yet that would be the result of the holding in Fousek — that Montana is bound by foreign classifications of crimes.
“Glaring injustices would result in many cases. For example, by federal definition the following federal offenses are felonies: Using profanity in a ‘ham’ radio transmission, 18 U.S.C.A. § 1464; purchasing a field jacket from a member of the Armed Forces, 18 U.S.C.A. § 1024; attempting to mail a letter using a stamp which has already been cancelled if committed by a postal employee, 18 U.S.C.A. § 1720. Did our Montana legislature intend to deny its citizens the right to vote for offenses like these?
“In the instant case none of the three violations of which Melton was convicted would constitute a felony under our statutory definition and classification of crime. The more recent and persuasive authorities from our sister states hold that persons violating federal liquor laws are not disqualified from voting or holding public office where, as here, the offenses would not be felonies under state law. See Elder v. County Election Board, (Okl.1958), 326 P.2d 776; Yocham v. Horn, 201 Okl. 647, 207 P.2d 919; State ex rel. Arpagaus v. Todd, 225 Minn. 91, 29 N.W.2d 810.” 530 P.2d at 469-470.
I find this reasoning compelling. The policies of Wyoming in denying the vote to convicted felons would hardly be advanced by ignoring the nature of the offense under Wyoming law and mechanically accepting the classification deemed appropriate in Kansas.
Appellant pled guilty in a Kansas district court to issuing worthless checks in the amount of $221.32 and $231.75, in violation of § 21-3707, K.S.A.2 The Wyoming legislature has determined that such conduct constitutes a misdemeanor in this state. Section 6-39(a), W.S.1957, 1975 Cum.Supp. (now § 6-3-110, W.S.1977, 1985 Cum. Supp.).3 Therefore, our election laws which disenfranchise those persons convicted of felonies do not prohibit appellant from voting and seeking public office. I would have reversed the ruling of the district court.

. Section 23-3014, R.C.M.1947, at issue in Melton v. Oleson, provided in part:
" '(1) The registrar [county clerk and recorder] shall cancel any [voter] registration card:
'“* * * (e) If a certified copy of a final judgment of conviction of any elector of a felony is filed * * (Bracketed words added.)” 530 P.2d at 469.


. Section 21-3707(1) and (4), K.S.A., provided at the time pertinent here:
"(1) Giving a worthless check is the making, drawing, issuing or delivering or causing or directing the making, drawing, issuing or delivering of any check, order or draft on any bank or depository for the payment of money or its equivalent with intent to defraud and knowing, at the time of the making, drawing, issuing or delivering of such check, order or draft as aforesaid, that the maker or drawer has no deposit in or credits with such bank or depository or has not sufficient funds in, or credits with, such bank or depository for the payment of such check, order or draft in full upon its presentation.
******
"(4) Giving a worthless check is a class E felony if the check, draft or order is drawn for fifty dollars ($50) or more. Giving a worthless check is a class A misdemeanor if the check, draft or order is drawn for less than fifty dollars ($50)."


. Section 6-39(a), W.S.1957, 1975 Cum.Supp. (now § 6-3-702, W.S.1977, 1985 Cum.Supp.), provided:
"(a) Whoever, with intent to defraud by obtaining money, merchandise, property, credit, or other thing of value, although no express representation is made in reference thereto, or who, in the payment of any obligation, shall make, draw, utter or deliver any check, draft or order for the payment of money in the sum of $50 or upwards upon any bank, depository, person, firm or corporation, knowing at the time of such making, drawing, uttering or delivering that the maker or drawer has not sufficient funds in such bank, depository, person, firm or corporation for the payment of such check, draft or order in full upon its presentation, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than $1,000 or imprisoned in the county jail for not more than one year or both."